Case: 22-20150        Document: 00516578274             Page: 1      Date Filed: 12/14/2022




             United States Court of Appeals
                  for the Fifth Circuit
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                      No. 22-20150                         FILED
                                    Summary Calendar               December 14, 2022
                                                                      Lyle W. Cayce
                                                                           Clerk
   Monica Winn,

                                                                    Plaintiff—Appellant,

                                            versus

   Brunswick Corporation; Freedom Boat Club, L.L.C.;
   Goin’ Coastal L.L.C.,

                                                                 Defendants—Appellees.


                     Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:20-CV-3662


   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
         Monica Winn appeals the district court’s orders dismissing her claims
   against Brunswick Corporation (“Brunswick”), Freedom Boat Club LLC
   (“FBC”), and Goin’ Coastal LLC (“GC”). Because her appellate brief is
   devoid of substantive arguments concerning her claims against Brunswick or



         *
             This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 22-20150     Document: 00516578274             Page: 2     Date Filed: 12/14/2022




                                      No. 22-20150


   FBC and her contract with GC contains a valid arbitration agreement, we
   AFFIRM.
                                 I.    Background
                       A.        Winn and Hearne’s Interaction
          Winn, an African American woman, purchased a boat club
   membership from GC through FBC in Galveston, Texas. Her membership
   with FBC Galveston granted her access to numerous docks in the FBC
   network. On September 6, 2020, Winn reserved a boat for her and nine
   friends. Seven of her friends boarded immediately with no issue and they set
   sail for a couple of hours. Winn returned to pick up her remaining friends
   where David Hearne, a previous FBC Houston employee and spouse of the
   current FBC Galveston owner, began questioning her and her guests.
          Winn alleges that Hearne berated her and her guests about the liquor
   and beer they had on her reserved boat. According to her, their consumption
   of alcohol on the boat and dock were within FBC’s rules and Hearne ignored
   other non-minorities also enjoying alcoholic drinks. She perceived Hearne’s
   aggression at her party as racially motivated and contacted FBC’s corporate
   office to complain about her treatment. FBC suggested that Winn stop going
   to the Galveston location and take advantage of a different dock through the
   reciprocity system she enjoyed as an FBC member. Dissatisfied with FBC’s
   response, Winn sued GC, FBC, and FBC’s parent company, Brunswick.
                            B.     District Court Proceedings
          At the district court, Winn filed claims against GC, FBC, and
   Brunswick under: (1) 42 U.S.C. § 1981; (2) 42 U.S.C. § 2000 (“Title II
   claims”); (3) state negligence law; and (4) state constitutional and statutory




                                           2
Case: 22-20150         Document: 00516578274                Page: 3       Date Filed: 12/14/2022




                                           No. 22-20150


   law.1 Brunswick and FBC filed motions to dismiss under Rule 12(b)(6). Winn
   amended her original complaint on January 5, 2021. Brunswick and FBC,
   again, moved to dismiss, while GC filed a motion to compel arbitration.
                      1.        FBC & Brunswick’s Motions to Dismiss
           On June 22, 2021, the district court granted Brunswick and FBC’s
   motions to dismiss. Regarding Winn’s § 1981 claim, the district court noted
   that she failed to allege that Brunswick “intended to discriminate against her
   on the basis of her race or interfered with her contract rights.” It further
   noted that she failed to demonstrate that either FBC or Brunswick “hired,
   supervised, or otherwise directed the actions of Hearne.” On her Title II
   claims, the district court held for Brunswick and FBC because Winn failed to
   explain how she attempted to contract for a public accommodation or how
   Brunswick or FBC denied her efforts to that end. Finally, the district court
   rejected Winn’s negligence claim because neither Brunswick nor FBC owed
   her a legal duty to prevent Hearne’s alleged harassment.
                           2.    GC’s Motion to Compel Arbitration
           Winn’s claims against GC pressed on after Brunswick and FBC’s
   dismissal. Ultimately, the district court ruled in favor of GC and compelled
   arbitration in accordance with the parties’ contractual terms. The district
   court expressed its “reservations about arbitration,” but noted that “the
   Fifth Circuit has made clear that arbitration clauses prevail.” Winn timely
   appealed, where she contends that the district court erred in granting: (1)
   Brunswick and FBC’s motions to dismiss and (2) GC’s motion to compel
   arbitration.


           1
             Winn ultimately abandoned her Texas constitutional and statutory law claims—
   leaving only the § 1981, Title II, and negligence claims for consideration at the district court
   and the instant appeal.




                                                  3
Case: 22-20150      Document: 00516578274             Page: 4   Date Filed: 12/14/2022




                                       No. 22-20150


                         II.     Standard of Review
          We review a district court’s grant of a Rule 12(b)(6) motion de novo,
   “accepting all well-pleaded facts as true and viewing those facts in the light
   most favorable to the plaintiff.” Ferguson v. Bank of N.Y. Mellon Corp., 802
   F.3d 777, 780 (5th Cir. 2015) (internal quotations and citation omitted). We
   only consider “the facts stated in the complaint and the documents either
   attached to or incorporated in the complaint.” Lovelace v. Software Spectrum
   Inc., 78 F.3d 1015, 1017 (5th Cir. 1996). To avoid dismissal, plaintiffs must
   plead “facts to state a claim to relief that is plausible on its face.” Bell Atl.
   Corp. v. Twombly, 550 U.S. 544, 570 (2007).
          Likewise, “we review the grant or denial of a motion to compel
   arbitration de novo.” Lizalde v. Vista Quality Mkts., 746 F.3d 222, 225 (5th
   Cir. 2014) (citing Fleetwood Enters., Inc. v. Gaskamp, 280 F.3d 1069, 1073 (5th
   Cir. 2002)). “To determine whether an agreement to arbitrate is
   contractually valid, courts apply ‘ordinary state-law principles that govern
   the formation of contracts.’” Id. (quoting Morrison v. Amway Corp., 517 F.3d
   248, 254 (5th Cir. 2008)).
                                III.    Discussion
          A.     Forfeiture of Winn’s Negligence, § 1981, & Title II Claims
          An appellant’s brief must provide the “appellant’s contentions and
   the reasons for them, with citations to the authorities and parts of the record
   on which the appellant relies.” Fed. R. App. P. 28(a)(8)(A). Accordingly,
   a “party that asserts an argument on appeal, but fails to adequately brief it, is
   deemed to have waived it.” United States v. Scroggins, 599 F.3d 433, 446 (5th
   Cir. 2010) (citation omitted). Also, an appellant “abandons all issues not
   raised and argued in its initial brief on appeal.” MDK Sociedad De
   Responsabilidad Limitada v. Proplant Inc., 25 F.4th 360, 367 (5th Cir. 2022)
   (emphasis in original). Furthermore, we have held that “an appellant forfeits




                                            4
Case: 22-20150        Document: 00516578274        Page: 5   Date Filed: 12/14/2022




                                    No. 22-20150


   its appeal if the district court provides several alternative grounds for its
   decision and the appellant fails to brief one of those grounds.” Frew v. Janek,
   820 F.3d 715, 719 (5th Cir. 2016).
          Winn purports to appeal the district court’s orders dismissing her
   claims against Brunswick and FBC. She asserts that her pleading sufficiently
   articulated the proper elements to sustain her negligence, 42 U.S.C. § 1981,
   and Title II causes of action. On appeal, Rule 28(a)(8)(A) requires her to
   reassert her contentions, the reasons for them, and cite relevant legal
   authority and record-support. Here, she fails to meet this burden. The
   relevant portion of her argument regarding her negligence, § 1981, and Title
   II claims makes up roughly one page of her initial brief. She mentions none of
   the relevant elements of her claims and provides no factual support with
   which we might analyze them—opting, instead, for conclusory allegations
   that the district court prematurely dismissed these parties without permitting
   additional discovery.
          Ultimately, Winn has failed to brief any of the grounds for which she
   argues the district court erred in dismissing her claims against Brunswick and
   FBC. See Frew, 820 F.3d at 719. Because she failed to adequately brief these
   claims on appeal, she has effectively abandoned these issues and forfeited her
   argument pertaining thereto. See Scroggins, 599 F.3d at 446; MDK Sociedad,
   25 F.4th at 367.
                      B.    GC’s Motion to Compel Arbitration
          We use a two-step approach in deciding whether to require
   arbitration. “The first step is to determine whether the parties agreed to
   arbitrate the dispute in question.” Webb v. Investacorp, Inc., 89 F.3d 252, 258
   (5th Cir. 1996). At step one, we look to: “(1) whether there is a valid
   agreement to arbitrate between the parties; and (2) whether the dispute in
   question falls within the scope of that arbitration agreement.” Tittle v. Enron




                                         5
Case: 22-20150      Document: 00516578274           Page: 6    Date Filed: 12/14/2022




                                     No. 22-20150


   Corp., 463 F.3d 410, 418 (5th Cir. 2006). The second step is to determine
   “whether legal constraints external to the parties’ agreement foreclosed the
   arbitration of those claims.” Webb, 89 F.3d at 258. Step two requires this
   court to evaluate the scope of the arbitration clause and the nature of the
   dispute. See Tittle, 463 F.3d at 419.
          Winn first contends that her contract with GC did not expressly
   provide that arbitrability would be decided in accordance with the American
   Arbitration Association’s (“AAA”) rules—indicating a step one problem
   with the contract. See Webb, 89 F.3d at 258. Alternatively, she argues that
   even if the contract incorporates AAA rules, the district court erred in
   compelling arbitration because it would deprive her of federal rights
   guaranteed by 42 U.S.C. §§ 1988 and 2000a-3. Specifically, she asserts that
   the arbitration agreement abrogates her rights under the Civil Rights Act
   (“CRA”) because GC used its bargaining power to impose a fee arrangement
   which would require her to share the cost of arbitration if she does not prevail.
   She asserts that this fee arrangement violates the CRA and, as a result, allows
   her to evade arbitration of the dispute. We disagree.
          Here, Winn and GC’s contract expressly provides that the agreement
   would be governed by the Federal Arbitration Act and AAA rules. The
   contract also contemplates this type of dispute, so it is reasonable to conclude
   that this dispute falls within the scope of the parties’ agreement.
   Consequently, step one favors compelling arbitration. Webb, 89 F.3d at 258.
   On step two, Winn’s argument that the fee-shifting provision in her contract
   violates the CRA and, therefore, favors holding against arbitration is
   unpersuasive. We have repeatedly upheld similarly valid arbitration
   agreements that required plaintiffs to arbitrate federal statutory claims,
   including those under § 1981. See, e.g., Mayberry v. Prudential, 193 F.3d 517,
   517 (5th Cir. 1999) (compelling arbitration in a § 1981 claim); Rojas v. T.K.
   Commc’ns, Inc., 87 F.3d 745, 747 (5th Cir. 1996) (same); Gilmer v.



                                           6
Case: 22-20150      Document: 00516578274         Page: 7   Date Filed: 12/14/2022




                                   No. 22-20150


   Interstate/Johnson Lane Corp., 500 U.S. 20, 35 (1991) (compelling arbitration
   in an Age Discrimination in Employment Act claim). Because both prongs
   favor compelling arbitration, we affirm.
                             IV.     Conclusion
            For the foregoing reasons, we AFFIRM the judgment of the district
   court.




                                         7